               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                        1:16-CV-01368-WO-LPA


 AMY BRYANT, M.D., M.S.C.R.; BEVERLY               )
 GRAY, M.D.; ELIZABETH DEANS, M.D.,                )
 on behalf of themselves and their patients        )
 seeking    abortions;      and    PLANNED         )
 PARENTHOOD SOUTH ATLANTIC, on                     )
 behalf of itself, its staff, and its patients     )
 seeking abortions,                                )
                                                   )
               Plaintiffs,                         )   DEFENDANTS’ RESPONSE
                                                   )   IN OPPOSITION TO THE
                         v.                        )   PLAINTIFFS’ MOTION FOR
                                                   )   CLARIFICATION
 JIM WOODALL, in his official capacity as          )
 District Attorney (“DA”) for Prosecutorial        )
 District (“PD”) 15B, ROGER ECHOLS, in             )
 his official capacity as DA for PD 14;            )
 ELEANOR E. GREENE, M.D., M.P.H., in               )
 her official capacity as President of the         )
 North Carolina Medical Board; RICK                )
 BRAJER, in his official capacity as Secretary     )
 of the North Carolina Department of Health        )
 and Human Services; and their employees,          )
 agents, and successors.                           )
                                                   )
               Defendants.                         )




       The defendants hereby respectfully respond in opposition to the plaintiffs’

Motion for Clarification [Dkt. # 86] as follows:

       1.     The defendants believe that this Court’s Memorandum Opinion and

Order [Dkt. # 84] is not ambiguous or unclear as written and that it requires no

further clarification.




      Case 1:16-cv-01368-WO-LPA Document 88 Filed 05/09/19 Page 1 of 4
      2.    The defendants also believe that the plaintiffs’ Motion for Clarification

is, in reality, a motion asking the Court to reconsider its Memorandum Opinion and

Order, to modify that document and to grant the plaintiffs some form of relief in

addition to that already granted by the Court.

      3.    Accordingly, the defendants oppose the plaintiffs’ Motion.

      Respectfully submitted this 9th day of May 2019.



                                       JOSHUA H. STEIN
                                       Attorney General

                                       /s/ I. Faison Hicks
                                       I. Faison Hicks
                                       Special Deputy Attorney General

                                       North Carolina Department of Justice
                                       114 West Edenton Street
                                       Raleigh, North Carolina 27603
                                       Post Office Box 629
                                       Raleigh, North Carolina 27602-0629
                                       Telephone: 919-716-6629
                                       Facsimile: 919-716-6763
                                       Cellular:    704-277-8635
                                       Email:       fhicks@ncdoj.gov




                                        -2-



      Case 1:16-cv-01368-WO-LPA Document 88 Filed 05/09/19 Page 2 of 4
               CERTIFICATE OF COMPLIANCE WITH RULE 7.3(d)

      Undersigned counsel certifies that the present filing is in compliance with

Local Rule 7.3(d) of the Rules of Practice and Procedure of the United States District

Court for the Middle District of North Carolina, in that this filing, including the body

of the brief, heading and footnotes, contains no more than 6,250 words as indicated

by Word, the program used to prepare this brief.

      Electronically submitted this 9th day of May 2019.


                                                   /s/ I. Faison Hicks
                                                   I. Faison Hicks
                                                   Special Deputy Attorney General
                                                   Attorney for the Defendants




                                         -3-



      Case 1:16-cv-01368-WO-LPA Document 88 Filed 05/09/19 Page 3 of 4
                            CERTIFICATE OF SERVICE

      This is to certify that, on the 9th day of May 2019, I caused a copy of the

foregoing to be electronically filed with the Office of the Clerk of Court of the United

States District Court for the Middle District of North Carolina using the CM/ECF

system, which will automatically send notification of such filing to all counsel of

record who have appeared in this case.


                                                 /s/ I. Faison Hicks
                                                 I. Faison Hicks
                                                 Special Deputy Attorney General
                                                 Attorney for the Defendants




                                         -4-



      Case 1:16-cv-01368-WO-LPA Document 88 Filed 05/09/19 Page 4 of 4
